UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 12, 2007 SmarTire Systems Inc. (Exact name of registration as specified in its charter) British Columbia, Canada 0-29248 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) #150 - 13151 Vanier Place Richmond, British Columbia, Canada V6V 2J1 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (604) 276-9884 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 12, 2007, we filed a complaint against Siemens VDO Automotive Corp. and Schrader-Bridgeport International, Inc. in the United States District Court for the Eastern District of Virginia alleging infringement of its United States Patent No. 5,231,872, entitled “Tire Monitoring Apparatus and Method.” The case is SmarTire Systems, Inc. v. Siemens VDO Automotive Corp. and Schrader-Bridgeport International, Inc., Civil Action No. 1:07cv932(E.D. Virginia). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. SMARTIRE SYSTEMS INC. Date: September 13, 2007By:/s/ Jeff Finkelstein Jeff Finkelstein Chief Financial Officer
